ACCEPTED
                                                                                     01-15-00918-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               10/27/2015 4:57:39 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                         NO. 01-15-________-CV

                                                      FILED IN
                                               1st COURT OF APPEALS
                   IN THE COURT OF APPEALS         HOUSTON, TEXAS
                                               10/27/2015 4:57:39 PM
                FOR THE FIRST DISTRICT OF TEXASCHRISTOPHER A. PRINE
                                                        Clerk
                             AT HOUSTON


                                    In re:

            UNION PACIFIC RAILROAD COMPANY,

                                Relator.



                 EMERGENCY MOTION FOR STAY
                DURING PENDENCY OF MANDAMUS
         (Seeking Relief by 11:00 a.m. on Wednesday, October 28)


HAYNES AND BOONE, LLP                  KANE RUSSELL COLEMAN & LOGAN PC

Kent Rutter                            Marcy Lynn Rothman
State Bar No. 00797364                 State Bar No. 17318500
Christina Crozier                      M. Daniel Guerra
State Bar No. 24050466                 State Bar No. 00793865
Andrew Guthrie                         5051 Westheimer Road, 10th Floor
State Bar No. 24078606                 Houston, Texas 77056
1221 McKinney, Suite 2100              Telephone: (713) 425-7444
Houston, Texas 77010-2007              Telecopier: (713) 425-7700
Telephone: (713) 547-2000              MRothman@krcl.com
Telecopier: (713) 547-2600             DGuerra@krcl.com
Kent.Rutter@haynesboone.com
Christina.Crozier@haynesboone.com
Andrew.Guthrie@haynesboone.com

       ATTORNEYS FOR RELATOR, UNION PACIFIC RAILROAD COMPANY
TO THE HONORABLE COURT OF APPEALS:

       Contemporaneously with this motion, Relator Union Pacific Railroad

Company (“Union Pacific”) is filing a Petition for Writ of Mandamus. Union

Pacific seeks relief from the trial court’s order compelling the “immediate”

production of attorney-client communications. (See MR:264-65; App. A.1)

Accordingly, pursuant to Texas Rule of Appellate Procedure 52.10, Union Pacific

files this emergency motion and asks this Court to stay the trial court’s order while

its Petition for Writ of Mandamus is pending before this Court.

       Union Pacific respectfully requests relief on this motion no later 11:00 a.m.

on Wednesday, October 28 because the order requires “immediate” compliance

and because Defendant Jeremy Hampton is set to be deposed two hours later, at

1:00 p.m. on October 28. Union Pacific has attempted to obtain the Trichels’

consent to a short stay while this Court considers this motion, but the Trichels did

not respond. (App. C.)




1
     Union Pacific learned of the trial court’s ruling during a phone call with the clerk around
lunchtime on October 27, 2015. (MR:264.) The call ended with instructions that the Trichels
submit a proposed order, which is attached as Appendix Tab A. (MR.265.) Union Pacific will
file a supplement to the Mandamus Record as soon as it receives the signed order, but files this
motion and petition now given the Court’s order for immediate production.



                                             -1-
                                   BACKGROUND

I.    The underlying case arises from a vehicular accident.

      The underlying case arises out of a collision that occurred on April 15, 2014,

between a Ford Mustang driven by Nicholas Trichel and a tractor-trailer rig leased

by Union Pacific and driven by Jeremy Ray Hampton. (MR:1-2.2) Trichel suffered

significant injuries in the accident. (MR:2.) Nicholas Trichel’s parents, Donald and

Mary Trichel, filed the underlying lawsuit, alleging that Hampton and Union

Pacific were negligent, grossly negligent, and negligent per se. (MR:1, 3-4.)

II.   Union Pacific immediately engaged outside counsel to conduct
      interviews and provide legal advice about possible litigation.

      On the day of the accident, Union Pacific engaged Marcy Rothman of the

law firm Kane Russell Coleman & Logan PC to provide legal advice in connection

with the accident. (MR:120.) Given the nature of the incident, Union Pacific

already anticipated a possible lawsuit. (MR:108, 115-16.)3 In fact, two of its

employees—Hampton and James Wilson (who was driving along in another

tractor-trailer)—had either been issued citations at the scene or read their Miranda

rights by Corporal James Talbert. (MR:108, 120.) Rothman was therefore engaged




2
  Union Pacific will cite to the Appendix as (App. [Tab #]) and the Mandamus Record as
(MR:[page]).
3
    This belief was confirmed when Union Pacific received a letter—dated two days after the
accident—in which the Trichels noted their intent to pursue litigation. (MR:113.)



                                           -2-
by Union Pacific to provide legal advice for issues arising out of the accident,

including possible criminal charges. (MR:120.)

      Two days later, Rothman met with Hampton and Wilson to discuss the

accident so that she could better understand their impressions of how it occurred.

(MR:115-16, 120.) Rothman was joined by William J. Green, Director of Claims

for Union Pacific, who was assisting in the investigation as a representative of

Union Pacific’s in-house counsel. (MR:115-16, 120.) Rothman directed Green to

take the lead in conducting the interviews, asking Hampton and Wilson to provide

their accounts of the events surrounding the accident in her presence so that she

could hear their first-hand recollections. (MR:115-16, 120.) Green also tape

recorded the interviews. (MR:115.)

      Recently, in the course of preparing for his deposition, Green realized that

the recorded interviews had never been provided to Rothman, Union Pacific’s

litigation counsel.4 (MR:115-16.) He notified Rothman and provided her with a

copy of the statements on October 20, 2015. (MR:115-16.) Two days later, out of

an abundance of caution and a show of good faith, Rothman voluntarily disclosed

the existence of the recorded interviews to counsel for the Trichels, asserted that



4
    Initially, Rothman was engaged to represent Union Pacific and its employees (including
Hampton and possibly Wilson) in connection with any possible litigation arising out of the
accident. (MR:115, 120.) However, Hampton has since engaged separate counsel and Wilson
was not sued; Rothman now represents only Union Pacific.



                                           -3-
they were privileged, and produced a supplemental privilege log. (MR:122, 124-

27.)

III.   The trial court ruled that the recorded interviews between Union
       Pacific’s employees and its litigation counsel were not privileged and
       ordered them immediately disclosed.

       At a hearing on October 23, 2015, the Trichels demanded that Union Pacific

produce the recorded interviews. (MR:264; Supp.MR.5) While they argued that the

interviews were not protected by the attorney-client privilege, they also lobbed

allegations that Union Pacific had intentionally concealed the recordings—despite

the fact that Union Pacific voluntarily disclosed their existence immediately after

the recordings were brought to the attention of its counsel. (Supp.MR; MR:128;

see also MR:115-16, 124-27.) Union Pacific resisted the demand for production. It

argued that the statements are unquestionably privileged as confidential

communications between and among Union Pacific employees and its outside

litigation counsel that occurred in anticipation of this very litigation. (MR:43.)

Moreover, Union Pacific argued that it had no duty to notify the Trichels about the

existence of the interviews in the first place, but did so in good faith and out of an

abundance of caution. (MR:43.)




5
    The transcript from the October 23, 2015 hearing is not yet available, but Union Pacific
intends to file a supplement to the mandamus record as soon as it receives the transcript. For the
time being, Union Pacific will reference that transcript as “Supp.MR.”



                                              -4-
      Judge Kyle Carter asked to review a transcript of the recorded interviews in

camera. (MR:264; Supp.MR) After doing so, and hearing arguments from both

sides, the trial court ruled on October 27, 2015 that the statements should be

immediately produced. (See MR:264-65; App. A.)

      Because the recorded interviews are, in fact, privileged, Union Pacific is

filing a petition for writ of mandamus with this Court to correct this abuse of

discretion. Union Pacific previously requested a stay of the trial court’s ruling for

seven days so that it could pursue mandamus relief with this Court, but the trial

court did not grant that request. (MR:49, 264-65; see App. A.) He ordered Union

Pacific to produce the statements “immediately.” (MR:264-65; App. A.) Union

Pacific therefore files this emergency motion, asking this Court to stay the trial

court’s ruling to prevent the production of these privileged recordings and

transcripts before this Court is able to consider the mandamus petition.

                      ARGUMENT AND AUTHORITIES

      A.     The trial court abused its discretion by ordering the immediate
             production of the recorded interviews, which are protected by the
             attorney-client privilege.

      Put simply, the recorded interviews are protected by the attorney-client

privilege and the trial court had no basis to conclude otherwise. Texas Rule of

Evidence 503 defines the scope of the attorney-client privilege. Under that rule, a

client has the right to protect from disclosure “confidential communications made




                                        -5-
for the purposes of facilitating the rendition of professional legal services,”

including communications: (i) between a representative of the client and the

client’s lawyer; and (ii) between representatives of the client. See TEX. R. EVID.

503(b)(1)(A), (D). The recorded interviews with Hampton and Wilson are

therefore privileged because they involved confidential communications between

Union Pacific’s lawyer (Rothman) and its representatives (Green, Hampton, and

Wilson).

      Rule 503 defines a “representative of the client” in two different ways, both

of which apply in this case. See TEX. R. EVID. 503(a)(2). Green qualified as a

representative under Subsection 2(A), which includes any “person having authority

to obtain professional legal services, or to act on advice thereby rendered, on

behalf of the client.” TEX. R. EVID. 503(a)(2)(A). Hampton and Wilson qualified as

representatives under Subsection 2(B), which includes “any other person who, for

the purpose of effectuating legal representation for the client, makes or receives a

confidential communication while acting in the scope of employment for the

client.” TEX. R. EVID. 503(a)(2)(B). Because Hampton and Wilson were providing

information about the performance of their job duties to their employer’s

counsel—for the purposes of facilitating her legal advice to the company—they

were Union Pacific’s “representatives” for purposes of the interview. See In re

USA Waste Mgmt. Res., LLC, 387 S.W.3d 92, 96 (Tex. App.—Houston [14th Dist.]




                                        -6-
2012, orig. proceeding). Therefore, the recorded conversations are privileged under

Rules 503(b)(1)(A)—communications between a representative of the client and

the client’s lawyer—and 503(b)(1)(D)—communications between representatives

of the client.

       The Trichels’ strained arguments to overcome that privilege all fail. First,

that the interviews may be described as “witness statements” changes nothing

because such statements are subject to the same rules of privilege as any other

document. TEX. R. CIV. P. 192.3, cmt. 9. Second, it makes no difference that the

interviews largely consisted of the recitation of factual information—if a

confidential communication is made for the purposes of legal advice, it is

privileged even if it does not involve explicit legal advice. See In re Park Cities

Bank, 409 S.W.3d 859, 868 (Tex. App.—Tyler 2013, orig. proceeding). Third, the

crime-fraud exception does not apply because the Trichels have no evidence—or

allegations, for that matter—that Rothman’s services were sought for the purposes

of enabling a crime or fraud (and there was no fraud in the first place). TEX. R.

EVID. 503(d)(1); In re AEP Tex. Central Co., 128 S.W.3d 687, 692 (Tex. App.—

San Antonio 2003, orig. proceeding). Finally, Union Pacific did not waive the

privilege by disclosing the existence of the recorded interviews when it did

because Union Pacific had no obligation to tell the Trichels about the recordings at

any point. TEX. R. CIV. P. 193.3(c).




                                        -7-
      In short, the recorded interviews are protected by the attorney-client

privilege and the trial court abused its discretion in ordering their immediate

disclosure.

      B.      A stay of the trial court’s order is necessary to preserve the
              privilege while the mandamus is pending.
      Union Pacific’s Petition for Writ of Mandamus concerns a proper and well-

accepted ground for mandamus relief, one that leaves it with no adequate remedy

on appeal. Once a party has erroneously been required to produce privileged

information, the bell cannot be unrung. See Walker v. Packer, 827 S.W.2d 833,

843 (Tex. 1992) (acknowledging that after privileged documents have “been

inspected, examined and reproduced . . . a holding that the court had erroneously

issued the order [compelling production] would be of small comfort to relators in

protecting their papers”).

      For this reason, the Texas Supreme Court has repeatedly held that “appeal is

inadequate when a trial court erroneously orders the production of confidential

information or privileged documents.” In re Ford Motor Co., 211 S.W.3d 295, 298

(Tex. 2006) (orig. proceeding) (citing In re the University of Tex. Health Ctr., 33
S.W.3d 822, 827 (Tex. 2001)); see also In re Matthew Arden, 2004 WL 576064 at

*4 (Tex. App.—El Paso 2004, orig. proceeding) (appeal is not adequate where the

trial court has erroneously ordered the disclosure of privileged information because

“an appellate court would be unable to cure such error”).



                                        -8-
      For the same reasons, this Court should stay the trial court’s order requiring

immediate disclosure of the recorded statements so that this Court can properly

consider the mandamus petition. (MR:264-65; App. A.) The Texas Rules of

Appellate Procedure specifically authorize “a motion to stay any underlying

proceedings or for any other temporary relief pending the court’s action on the

[mandamus] petition.” TEX. R. APP. P. 52.10(a). Such orders serve the purpose of

protecting the appellate court’s jurisdiction so that it can consider the merits of the

mandamus action. See, e.g., In re Reed, 901 S.W.2d 604, 609 (Tex. App.—San

Antonio 1995, orig. proceeding) (per curiam).

      There is perhaps no area where this rule is more necessary than with an

erroneous order to immediately disclose privileged materials. As noted above, if

Union Pacific is forced to disclose the recorded interviews “immediately,” the

privilege over those communications will forever be lost. Walker, 827 S.W.2d at

843; Arden, 2004 WL 576064, at *4. Therefore, the only way that mandamus

provides a meaningful remedy is if this Court prevents the disclosure of the

privileged communications for at least as long as it takes to resolve the mandamus

petition. See, e.g., In re Kelleher, 999 S.W.2d 51, 52 (Tex. App.—Amarillo 1999,

orig. proceeding) (stay is appropriate to afford the appellate court “the opportunity

to address the dispute encompassed within a petition for mandamus (for instance)

by maintaining the status quo until it can address that dispute”).




                                         -9-
                         CONCLUSION AND PRAYER

      Accordingly, to give this Court the opportunity to review Union Pacific’s

Petition for Writ of Mandamus before it is forced to immediately produce the

privileged communications, Union Pacific respectfully requests that this Court:

(1) stay the trial court’s order requiring the production of the recorded interviews,

and (2) order any and all further relief to which Union Pacific may be entitled.

                                    Respectfully submitted,

                                    HAYNES AND BOONE, LLP


                                    /s/ Kent Rutter
                                    Kent Rutter
                                    State Bar No. 00797364
                                    Christina Crozier
                                    State Bar No. 24050466
                                    Andrew Guthrie
                                    State Bar No. 24078606
                                    1221 McKinney, Suite 2100
                                    Houston, Texas 77010-2007
                                    Telephone: (713) 547-2000
                                    Telecopier: (713) 547-2600
                                    Kent.Rutter@haynesboone.com
                                    Christina.Crozier@haynesboone.com
                                    Andrew.Guthrie@haynesboone.com




                                        - 10 -
KANE RUSSELL COLEMAN & LOGAN PC

Marcy Lynn Rothman
State Bar No. 17318500
M. Daniel Guerra
State Bar No. 00793865
5051 Westheimer Road, 10th Floor
Houston, Texas 77056
Telephone: (713) 425-7444
Telecopier: (713) 425-7700
MRothman@krcl.com
DGuerra@krcl.com

ATTORNEYS FOR RELATOR,
UNION PACIFIC RAILROAD COMPANY




   - 11 -
- 12 -
                     CERTIFICATE OF CONFERENCE

      I certify that counsel for Union Pacific made a reasonable attempt to confer
with Vuk Vujasinovic, counsel for the Trichels, concerning this request. However,
Union Pacific had not received a response at the time of this filing. Counsel for
Union Pacific also conferred with Wilson Aurbach, counsel for Hampton,
concerning this request. Mr. Aurbach does not oppose the relief requested.


                                  /s/ Kent Rutter
                                  Kent Rutter




                                      - 13 -
                        CERTIFICATE OF SERVICE

      In accordance with the Texas Rules of Appellate Procedure, the undersigned
hereby certifies that a true and correct copy of this emergency motion has been
served on Respondent and the following counsel of record via e-service on this
27th day of October, 2015:
Respondent:
      Honorable Kyle Carter
      125th District Court
      201 Caroline, 10th Floor
      Houston, Texas 77002
Counsel for Real Parties in Interest, Donald and Mary Trichel,
Individually and as Next Friends of Nicholas Trichel:
      Vuk S. Vujasinovic
      Brian Beckcom
      VB ATTORNEYS, PLLC
      6363 Woodway, Suite 400
      Houston, Texas 77057
      Dale Jefferson
      Levon Hovnatanian
      MARTIN, DISIERE, JEFFERSON & WISDOM
      Niels Esperson Building
      808 Travis, 20th Floor
      Houston, Texas 77002
Counsel for Real Party in Interest Jeremy Ray Hampton:
      Adolfo R. Rodriguez, Jr.
      Wilson C. Aurbach
      Christopher K. Rusek
      RODRIGUEZ LAW FIRM, P.C.
      1700 Pacific Ave., Suite 3850
      Dallas, Texas 75201

                                 /s/ Kent Rutter
                                 Kent Rutter




                                      - 14 -
                            APPENDIX

Tab A   —   October 27, 2015 letter from Kenneth Fenelon, counsel for the
            Trichels, attaching proposed order

Tab B   —   Texas Rule of Evidence 503

Tab C   —   October 27, 2015 email from Marcy Lynn Rothman, counsel
            for Union Pacific requesting for the Trichels’ consent to a short
            stay
                     TAB A
 October 27, 2015 letter from Kenneth Fenelon,
counsel for the Trichels, attaching proposed order
	  




                                     October 27, 2015



Attn: Bridgett Stanfield
Court Coordinator for the 125th District Court
201 Caroline
Houston, Texas 77002

       Re: Cause No. 2014-23177, Trichel vs. Union Pacific Railroad Company, et al., In the
       125th District Court, Harris County, Texas

       Proposed Order

Dear Mrs. Stanfield:

       Please find attached the proposed order requested by the Court earlier today during
the conference call set by the Court.

                                                 Sincerely,



                                                 /s/ Kenneth Fenelon
                                                 VB Attorneys
                                                 Attorney for Plaintiffs



Certificate of Service: The undersigned authority hereby certifies that a true and correct
copy of the foregoing instrument has been electronically served upon all counsel of
record via email through the Court’s electronic filing system on 27th day of October
2015.
                                          /s/ Kenneth Fenelon
                                          ___________________________________
                                          Kenneth Fenelon
	  




	  
                                                                                                              10/27/2015 12:48:31 PM
                                                                                             Chris Daniel - District Clerk Harris County
                                                                                                                Envelope No. 7557502
                                                                                                               By: MELISSA TORRES
                                                                                                       Filed: 10/27/2015 12:48:31 PM

                                            Cause No. 2014-23177

Donald And Mary Trichel, Individually                         §                     In The District Court Of
And As Next Friends Of Nicholas Trichel                       §
                                                              §
Vs.                                                           §                         Harris County, Texas
                                                              §
Union Pacific Railroad Company and                            §
                                                                                           th​
Jeremy Ray Hampton                                            §                         125​ Judicial District

                                                      Order

        On this day came on for consideration the discoverability of the recorded witness statements

of Jeremy Ray Hampton and James Wilson and ​
                                           Defendant Union Pacific Railroad Company’s Brief

in Opposition to Production of Employee Statements and Conditional Motion to Stay, The Trichels’

Brief in Support of the Discoverability of the Statements of Hampton and Wilson, The Trichels’

Supplement to Brief in Support of the Discoverability of the Statements of Hampton and Wilson,

and Defendant Jeremy Hamptons Response to Trichels’ Supplement to Brief in Support of the

Discoverability of the Statements of Hampton and Wilson​
                                                       , and the Court, having read the briefs of

                                                             in camera ​
counsel, heard arguments of counsel, and having conducted an ​         review of the recorded

witness statements, is of the opinion that the witness statements are discoverable and must be

produced. All objections and/or privileges raised by Defendants Union Pacific Railroad Company

and Jeremy Hampton are overruled and all relief requested by Defendants Union Pacific Railroad

Company and Jeremy Hampton is denied.

        It is therefore ORDERED that Defendants Union Pacific Railroad Company and Jeremy

Hampton produce the actual audio recordings of both statements and a copy of the transcription of

both statements immediately.

        Signed __________________, 2015.

                                                     ______________________________
                                                     JUDGE PRESIDING
     TAB B
TEX. R. EVID. 503
Rule 503. Lawyer-Client Privilege, TX R EVID Rule 503




  Vernon’s Texas Rules Annotated
    Texas Rules of Evidence (Refs & Annos)
      Article V. Privileges (Refs & Annos)

                                              TX Rules of Evidence, Rule 503
                                             Rule 503. Lawyer-Client Privilege
                                                            Currentness


(a) Definitions. In this rule:

  (1) A “client” is a person, public officer, or corporation, association, or other organization or entity--whether public or
  private--that:

     (A) is rendered professional legal services by a lawyer; or

     (B) consults a lawyer with a view to obtaining professional legal services from the lawyer.

  (2) A “client’s representative” is:

     (A) a person who has authority to obtain professional legal services for the client or to act for the client on the legal
     advice rendered; or

     (B) any other person who, to facilitate the rendition of professional legal services to the client, makes or receives a
     confidential communication while acting in the scope of employment for the client.

  (3) A “lawyer” is a person authorized, or who the client reasonably believes is authorized, to practice law in any state or
  nation.

  (4) A “lawyer’s representative” is:

     (A) one employed by the lawyer to assist in the rendition of professional legal services; or

     (B) an accountant who is reasonably necessary for the lawyer’s rendition of professional legal services.

  (5) A communication is “confidential” if not intended to be disclosed to third persons other than those:

     (A) to whom disclosure is made to further the rendition of professional legal services to the client; or

     (B) reasonably necessary to transmit the communication.

(b) Rules of Privilege.

  (1) General Rule. A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential
  communications made to facilitate the rendition of professional legal services to the client:

     (A) between the client or the client’s representative and the client’s lawyer or the lawyer’s representative;

     (B) between the client’s lawyer and the lawyer’s representative;

     (C) by the client, the client’s representative, the client’s lawyer, or the lawyer’s representative to a lawyer representing
     another party in a pending action or that lawyer’s representative, if the communications concern a matter of common
     interest in the pending action;

     (D) between the client’s representatives or between the client and the client’s representative; or

                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Rule 503. Lawyer-Client Privilege, TX R EVID Rule 503



    (E) among lawyers and their representatives representing the same client.

  (2) Special Rule in a Criminal Case. In a criminal case, a client has a privilege to prevent a lawyer or lawyer’s
  representative from disclosing any other fact that came to the knowledge of the lawyer or the lawyer’s representative by
  reason of the attorney-client relationship.

(c) Who May Claim. The privilege may be claimed by:

  (1) the client;

  (2) the client’s guardian or conservator;

  (3) a deceased client’s personal representative; or

  (4) the successor, trustee, or similar representative of a corporation, association, or other organization or entity--whether or
  not in existence.
    The person who was the client’s lawyer or the lawyer’s representative when the communication was made may claim
    the privilege on the client’s behalf--and is presumed to have authority to do so.

(d) Exceptions. This privilege does not apply:

  (1) Furtherance of Crime or Fraud. If the lawyer’s services were sought or obtained to enable or aid anyone to commit or
  plan to commit what the client knew or reasonably should have known to be a crime or fraud.

  (2) Claimants Through Same Deceased Client. If the communication is relevant to an issue between parties claiming
  through the same deceased client.

  (3) Breach of Duty By a Lawyer or Client. If the communication is relevant to an issue of breach of duty by a lawyer to
  the client or by a client to the lawyer.

  (4) Document Attested By a Lawyer. If the communication is relevant to an issue concerning an attested document to
  which the lawyer is an attesting witness.

  (5) Joint Clients. If the communication:

    (A) is offered in an action between clients who retained or consulted a lawyer in common;

    (B) was made by any of the clients to the lawyer; and

    (C) is relevant to a matter of common interest between the clients.

Credits

Eff. March 1, 1998. Amended by orders of Supreme Court March 10, 2015 and Court of Criminal Appeals March 12, 2015,
eff. April 1, 2015.

Editors’ Notes

NOTES AND COMMENTS

    Comment to 1998 change: The addition of subsection (a)(2)(B) adopts a subject matter test for the privilege of an
    entity, in place of the control group test previously used. See National Tank Co. v. Brotherton, 851 S.W.2d 193,
    197-198 (Tex. 1993).

Notes of Decisions (424)



                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Rule 503. Lawyer-Client Privilege, TX R EVID Rule 503



Rules of Evid., Rule 503, TX R EVID Rule 503
Rules of Civil Procedure, Rules of Evidence, and Rules of Appellate Procedure are current with amendments received
through September 1, 2015. Bar Rules, Rules of Disciplinary Procedure, Code of Judicial Conduct, and Rules of Judicial
Administration are current with amendments received through September 1, 2015. Other state court rules and selected county
rules are current with rules verified through June 1, 2015.
End of Document                                                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           3
                             TAB C

October 27, 2015 email from Marcy Lynn Rothman, counsel for
Union Pacific requesting for the Trichels’ consent to a short stay
Meuhlen, Michelle

From:                                               Marcy L. Rothman 
Sent:                                               Tuesday, October 27, 2015 11:56 AM
To:                                                 Vuk Vujasinovic
Cc:                                                 Brian Beckcom; Kenneth Fenelon; Rutter, Kent; Daniel Guerra; jr@therodriguezfirm.com;
                                                    waurbach@therodriguezfirm.com
Subject:                                            Trichel/court order to produce the statements of Hampton and Wilson [IWOV-
                                                    iManage.FID1386185]




Vuk –  
 
We will be filing a mandamus petition and a motion to stay in the court of appeals as soon as Judge Carter enters his 
order.  Will you agree to a 24‐hour stay of the order, or a stay of a different duration, to give the court of appeals a 
reasonable opportunity to rule on our stay request? 
 
Thanks.  Marcy 
 
                                      MARCY L. ROTHMAN, Attorney at Law
                                      KANE RUSSELL COLEMAN & LOGAN PC
                                      5051 Westheimer Road • 10th Floor • Houston, Texas 77056
                                      Telephone (713) 425-7444 • Cell (713) 819-7652 • Facsimile (713) 425-7700
                                      mrothman@krcl.com • www.krcl.com • www.krclblogs.com

The information contained in this transmission is privileged and confidential information intended for the use of the individual or entity named
above. If the reader of this message is not the intended recipient, then you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this transmission in error, then do not read it. Please immediately reply to the sender that
you have received this communication in error, and delete it. Thank you.
 
 
From: Vuk Vujasinovic [mailto:vuk@vbattorneys.com]
Sent: Tuesday, October 27, 2015 11:45 AM
To: Marcy L. Rothman; Daniel Guerra; jr@therodriguezfirm.com; waurbach@therodriguezfirm.com
Cc: Brian Beckcom; Kenneth Fenelon
Subject: Court order to produce the statements of Hampton and Wilson



We all just got off the phone with the Court where you were ordered to immediately produce the statements of
Hampton and Wilson. Please immediately email us a copy of the transcripts of both statements, and
immediately also provide us a copy of the audio of both statements.

Thank you.
--




                                                                                           1
Vuk Stevan Vujasinovic

Board Certified in Personal Injury Trial Law, Texas Board of Legal Specialization

VB Attorneys Website


Check us out on Facebook


VB Attorneys
6363 Woodway, Suite 400
Houston, Texas 77057
(713) 224-7800
(713) 224-7801 - fax
(877) 724-7800 - toll free




                                                      2